The Honorable Will Feland Prosecuting Attorney P.O. Box 423 Lonoke, AR 72086
Dear Mr. Feland:
This is in response to your request for an opinion regarding — [illegible] of a volunteer fire department's service area.  You have asked, specifically, whether a volunteer fire department can extend its service area as long as it does not interfere with any other service areas presently served by other volunteer fire departments in the county.
If this question is asked with respect to a nonprofit corporation formed for fire protection purposes, it must be noted that A.C.A.14-284-207 will effectively preclude the department from servicing areas outside any five (5) mile radius established by the Quorum Court.  This Code section states as follows:
  (a)  The quorum court of each county wherein is located a fire protection district or nonprofit corporation formed for fire protection purposes shall establish the service area of the fire protection districts and nonprofit fire protection corporations to not exceed a radius of five (5) miles from the fire station.
  (b)  The quorum courts shall furnish the fire protection organizations with a map indicating their service area.
It is therefore my opinion that a service area established by a quorum court for a nonprofit fire protection corporation may only be extended by further action of the quorum court.
Consideration must also be given to A.C.A. 14-20-109, which applies to volunteer fire departments whose geographical area is designated by the Quorum Court and whose property owners pay dues established by the Court.  If this Code provision governs the department in question, further action by the Quorum Court would, it seems, be required, particularly since the dues, which are to be established by the Court, ". . . shall become a lien upon the property within the geographical area."  See A.C.A. 14-20-108(b). It is my opinion that once such a "geographical area" is designated, service may only be extended with permission of the Quorum Court.
With regard to an improvement district's solicitation of dues outside its boundaries, please see Attorney General Opinion Number 88-193 (copy enclosed).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.